USDC IN/ND case 4:19-cv-00064-HAB-JEM document 21 filed 08/18/20 page 1 of 1


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

CHRISTY NEFF,                               )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )       Cause No. 4:19-CV-64-HAB
                                            )
ANDREW SAUL,                                )
Commissioner of the Social                  )
Security Administration,                    )
                                            )
       Defendant.                           )

                                           ORDER

       The United States Magistrate Judge’s Report and Recommendation [DE 20] was issued

July 30, 2020, and the 14-day window within to object has passed with no objections filed.

       ACCORDINGLY: Upon careful consideration of the Magistrate Judge’s Report and

Recommendation and the lack of objections thereto, the Report and Recommendation [DE 20] is

ACCEPTED AND ADOPTED.

       The final decision of the Defendant Commissioner of Social Security denying Plaintiff

Christy Neff’s application for Social Security disability benefits is REMANDED.

       The Clerk shall enter judgment in favor of Plaintiff and against Defendant.

       SO ORDERED on August 18, 2020.

                                             s/ Holly A. Brady
                                            JUDGE HOLLY A. BRADY
                                            UNITED STATES DISTRICT COURT
